KELLEY, Judge,
dissenting.
I respectfully dissent. As correctly noted by the PUC, IGM is clearly neither a customer of PG&W nor a competitor subject to the PUC’s regulation; therefore, IGM cannot establish standing on either of those two grounds. Despite this acknowledgement, the PUC determined that IGM had standing based on its alleged representation of PG&W customers. However, IGM never identified what PG&W customers it was allegedly representing.
I recognize that IGM offered to place into evidence a customer list if the PUC issued a protective order. Notwithstanding the fact that the PUC granted standing without requiring a customer list, I believe that IGM was required to produce a list of PG&W customers that it was representing and how those customers’ interests would be harmed in order to alleviate the ramifications of IGM’s obvious competitive interest. If the PUC and this court are going to grant standing to a non-regulated competitor and non-customer of a regulated utility in a tariff proceeding, I believe that it is incumbent that the interest to which the non-regulated competitor is claiming bestows standing must be adequately disclosed on the record. To permit otherwise will only result in more competitor’s being granted standing based on bare allegations of representative status where the non-regulated competitor’s only real interest is preserving its competitive status. This certainly does not qualify as a direct, substantial interest and is nothing more than a remote consequence of the PUC’s order. Pennsylvania Petroleum Association..
Accordingly, I would hold that the IGM did not have standing before the PUC and dismiss its appeal of the PUC’s order.